Citation Nr: 1444582	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  14-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to an initial compensable rating for asthma prior to February 28, 2011.

3.  Entitlement to a rating in excess of 10 percent for asthma since February 28, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 5, 1968 to October 9, 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 rating decision, by the Houston, Texas, Regional Office (RO), which granted service connection for asthma, evaluated as 0 percent from June 18, 2010, and 10 percent from February 28, 2011.  That rating action also denied service connection for anxiety disorder.  The Veteran perfected a timely appeal as to these issues.  

On September 26, 2014, the Veteran appeared at the Houston RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC. A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent for asthma on and after February 28, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of an anxiety disorder.  

2.  Prior to February 28, 2011, the Veteran's asthma was not productive of FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent predicted, and he did not require intermittent inhalational or oral bronchodilator therapy.  

CONCLUSIONS OF LAW

1.  The Veteran does not have an anxiety disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).   

2.  The criteria for an initial compensable evaluation for asthma, prior to February 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.96, 4.97, Diagnostic Codes 6602 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist .

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2010 from the RO to the Veteran, which was issued prior to the RO decision in April 2011.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  With respect to the claim of service connection for anxiety disorder, a review of the Veteran's service records contains no evidence of a psychiatric disorder; and, the post-service treatment records do not reflect a diagnosis of anxiety disorder.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As for the claim of an increased rating for asthma, the Veteran was afforded a VA examination in October 2010.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran entered active duty in June 1968.  During the induction examination, conducted in April 1968, last attack two weeks ago; however, it was noted that the Veteran reported suffering from asthma, but it was not verified by medical officer.  He also reported occasional nervousness, nightmares, and depression.  Clinical evaluation of the lungs was normal and a psychiatric examination was also reported as normal.  In August 1968, the Veteran was seen at a clinical with a history of asthma, and was reported current problems with dyspnea, productive cough, wheezing.  The provisional diagnosis was bronchitis with asthma.  The Veteran was placed on temporary profile.  In September 1968, the Veteran was diagnosed with bronchial asthma, existed prior to service, untreated and unchanged.  In October 1968, the Veteran signed a statement saying "I underwent a medical examination in conjunction with separation on or about September 24, 1968; and, to the best of my knowledge there has been no significant change in my medical condition since the accomplishment of this medical examination."  The STRs are completely silent with respect to any findings or diagnosis of psychiatric disorder, including anxiety disorder.  

The Veteran's claim for service connection for asthma and anxiety disorder (VA Form 21-526) was received in June 2010.  In a statement in support of claim, dated in July 2010, the Veteran indicated that during basic training, in August 1968, his unit was ordered to go into a chamber that was filled with different gasses; he stated that this incident caused an exacerbation of his asthma.  The Veteran maintained that this incident also caused him to develop an anxiety disorder.  

Submitted in support of the Veteran's claims were VA progress notes dated from in October 2005.  The reports show that the Veteran was seen in October 2005 for primary care initial evaluation.  At that time, he reported suffering from childhood asthma; however, he stated that he has not had trouble since 1962.  On examination, the lungs were clear to auscultation and percussion bilaterally.  No pertinent diagnosis was noted.  

The Veteran was afforded a VA examination in October 2010.  At that time, the Veteran indicated that he suffered from childhood asthma from ages 4 to 14 when he got better after taking anabolic steroids.  The Veteran reported that he had trouble after going through a gas chamber in service.  It was noted that he was seen multiple times during service for bronchial asthma and given P-3 profile.  The Veteran related that, since discharge, he has not been hospitalized for asthma, pneumonia, or any other respiratory condition and he has had no surgery on his lungs.  He stated that he uses Primatene mist approximately 2 to 3 times per week.  On examination, the examiner noted that there was no evidence of abnormal breath sounds.  Chest examination was normal.  The pertinent diagnosis was asthma.  The examiner opined that it was at least as likely as not that the Veteran could not continue and was discharged from military service because of his asthma.  

A pulmonary function test was conducted in October 2010; however, it was noted that the Veteran was unable to perform the test accurately to meet ATS diagnostic criteria.  It was recommended that the Veteran repeat the test.  Upon repeating the test on November 24, 2010, it was noted that the Veteran was unable to cooperate to produce acceptable/reproducible data.  On November 30, 2010, it was reported that two separate attempts to examine the Veteran had resulted in his inability to repeat acceptable results.  The examiner stated that he contacted respiratory and was informed it there was a known cause they would note why they were unable to perform the examination; otherwise, they were unable to speculate as to why after being prompted the Veteran's results were not reproducible.  

Received in February 2011 was a VA progress note which reflects that the Veteran was seen on February 28, 2011 to get established for care.  It was noted that the Veteran was last seen in 2005 but did not come back; he denied using any prescription medications at this time.  On examination, the lungs were clear to auscultation bilaterally; there were no wheezes, crackles, or rhonchi.  The assessment was asthma; it was noted that the chest x-ray and pulmonary function tests were reviewed and an Albuterol inhaler was ordered for the Veteran.  

Received in March 2014 were VA progress notes dated from June 2013 to March 2014, showing ongoing clinical attention and treatment for disabilities, including asthma.  These records show that the Veteran was prescribed Albuterol in June 2013 and Antihistamines in November 2013.  When seen in March 2014, it was noted that the Veteran reported occasional asthma attacks; he takes his albuterol inhaler as needed.  Examination revealed no dyspnea, no cough and no wheezing.  He had normal chest expansion.  No depressed mood, no suicidal or homicidal thoughts were noted.  The assessment was reactive airway disease, prn albuterol inhaler.  

At his personal hearing in September 2014, the Veteran indicated that he had no problems with anxiety prior to military service.  The Veteran reported an incident during basic training when they were order to go into a small confined room and gassed.  The Veteran reported that he developed an anxiety disorder as a result of the in-service incident, and he continues to experience anxiety off and on.  The Veteran noted that he was not currently being treated for anxiety and he had never been seen by a psychiatrist or psychologist for anxiety.  

III.  Legal Analysis-Service Connection.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a had qualifying service and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to a compensable degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The Veteran has alleged that he is entitled to service connection for an anxiety disorder, which developed as a result of an in-service incident.  However, after having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for an anxiety disorder.   

The Board notes that while the STRs show that the Veteran reported occasional nervousness and depression at his induction examination, a psychiatric evaluation was reported as normal; and, the remainder of the STRs is negative for any chronic psychiatric disorder, including anxiety disorder.  Moreover, the post service treatment records are negative for any diagnosis of a psychiatric disorder, including anxiety disorder.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  Absent evidence of current diagnosed disability that could be attributed to active service, the Board finds that service connection for an anxiety disorder is not warranted.  

In addition, the Veteran is considered competent to describe his symptoms, but he is not competent to render or provide a current diagnosis.  See Barr, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The evidence does not show that the Veteran has an anxiety disorder.  Absent a current diagnosis, service connection is not warranted.  Even in consideration of the Veteran's statements, he has not specifically alleged a current diagnosis, but instead has merely identified anxiety attack/disorder as the object of a claim of service connection and has made arguments regarding the occurrence of an in-service incident of being gassed.  Such does not amount to a report of a contemporaneous diagnosis as contemplated by Jandreau.  Consequently, the preponderance of the evidence is against the claim for service connection for an anxiety disorder.  38 U.S.C.A. § 5107(b) ; Gilbert, supra.  

IV.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).   

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).   

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's asthma is currently assigned a noncompensable evaluation under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under that diagnostic code, a 10 percent disability evaluation is assigned for FEV-1 of 71 to 80 percent predicted; FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent disability evaluation is contemplated when there is a FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent is warranted when there is a FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbation, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for asthma for the period prior to February 28, 2011.  The medical evidence of record does not show him to have had a FEV-1 of 71 to 80 percent predicted; FEV-1/FVC of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.   

Significantly, at the time of the October 2010 VA examination, the Veteran reported experiencing acute asthma attacks 2 to 3 times per weeks; however, on examination, the examiner noted that there was no evidence of abnormal breath sounds.  Chest examination was normal.  The examiners noted that results of pulmonary function tests failed to produce any acceptable results.  Nonetheless, there is no evidence of record that the Veteran was on intermittent inhalabitonal or oral bronchodilator at the time of the examination.   And, the evidence further shows that the Veteran neither sought treatment for his disorder with the requisite medications nor required regular physician's care.  

Although the Veteran is competent to describe his symptoms, and he is credible in his belief that the severity of his lung disease is such that a higher rating is warranted.  The severity of the lung disability, however, is graded on the results of a test that the Veteran is not competent to administer or interpret, and the disability is further evaluated based on the necessity of certain kinds of medications, the presence of certain symptoms, and a special kind of physician's care.  The Veteran's competent and credible lay evidence is outweighed by the competent and credible medical findings necessary to evaluate the disability under the rating criteria.  The medical findings show that the noncompensable evaluation assigned prior to February 28, 2011 is appropriate.  

For these reasons, the Board finds that the Veteran has not been shown to have met the criteria for a compensable evaluation under Diagnostic Code 6602 for the period prior to February 28, 2011.  There is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, § 4 .97, Diagnostic Code 6602.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1) . However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. §3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and provide for a higher rating for more severe symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


ORDER

Service connection for an anxiety disorder is denied.  

An initial compensable evaluation for asthma prior to February 28, 2011 is denied.  


REMAND

With respect to the Veteran's claim for a rating in excess of 10 percent for asthma beginning February 28, 2011, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

At the time of his Board hearing, the Veteran essentially contended that his asthma had worsened since his last VA examination in October 2010.  The Veteran specifically noted that he has to use an inhaler 2 to 3 times a day, and he is now required to use antihistamines and decongestants to control his asthma.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected bronchial asthma disability.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2013).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a) (1) (2013).  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his asthma since March 2014, which is the date of the most recent mental health treatment records.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the paper or virtual claims file.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above development has been completed and all outstanding records have been associated with the claims folder and Virtual files, the Veteran should be provided a VA examination to determine the nature, extent, and severity of his service-connected bronchial asthma disability.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated diagnostic tests and studies should be accomplished.  The examiner should note all signs and symptoms of the service- connected bronchial asthma disability.  The examiner should also note the results of pulmonary function testing, any asthma related prescriptions, and whether the Veteran's bronchial asthma requires: (1) the use of daily inhalational or oral bronchodilator therapy, (2) the use of inhalational anti-inflammatory medication, (3) at least monthly visits to the physician for required care of exacerbations, (4) intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, (4) more than one attack per week with episodes of respiratory failure, and/or (6) the daily use of systemic high dose corticosteroids or immuno- suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2013).  The examiner should also discuss the effects of the service-connected bronchial asthma disability on the Veteran's employment and activities of daily living.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


